DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/06/2021. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Specification
2.	The disclosure is objected to because of the following informalities: there is a typo in line 2 of paragraph [0030]: “restricted area 5” should be changed to “restricted area 3”.  Appropriate correction is required.
Claim Objections
3.	Claim 10 is objected to because of the following informalities: there is a typo in line 4 : “wherein the” is repeated twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 3, 5 – 6, 10 – 13, 15 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Timson et al. (hereinafter “Timson”) (Pub # US 2019/0208460 A1) in view of Alamin et al. (hereinafter “Alamin”) (Pub # US 2019/0244448 A1).
Regarding claims 1, 11, and 20, Timson discloses a system for restricting access to a mobile communications network (see Fig. 1 – Fig. 3) by mobile communications devices (i.e., mobile communication device 1 in Fig. 1 – Fig. 3) within a restricted area (see Fig. 1 – Fig. 3 for restrict area 3, [0006]), the system comprising: 
one or more transmitters (see beacon 5a – 5j in Fig. 1, Fig. 2) arranged to transmit respective beacon signals for reception by mobile communications devices within the restricted area (see Fig. 1 – Fig. 3, [0021], [0047]); 
one or more mobile communications devices designated as test mobile communications devices (see abstract, [0006] for the mobile is caused to send its measurement data in regard of the beacon signal from each transmitter and then to provide measurement data corresponding to said performed measurement to the access control entity, thus it is designated as test unit) and arranged to receive the beacon signals transmitted by the one or more transmitters (see Fig. 3, [0021], [0047]); and 
an access control entity (see MSC 11/27 in Fig. 1 – Fig. 3), communicable with the mobile communications devices in the restricted area via a base station (i.e., BS 7 in Fig. 1 – Fig. 3, [0040] – [0043]),
wherein the access control entity is arranged to: 
determine, using first measurement data received from the first mobile communications device indicative of reception by the first mobile communications device of a beacon signal transmitted by one of the one or more transmitters, whether said one of the one or more transmitters is positioned correctly and functioning correctly for restricting the access to the mobile communications network by the mobile communications devices within the restricted area (see [0012] where Timson teaches that whether or not a mobile communication device is within the restricted area can be determined based on the measurements of beacon signals transmitted by the beacon signal transmitters, and accordingly the access control entity can decide whether to restrict access based on the measurement data from the mobile communication device, see [0029] – [0035], [0046] – [0047] for possible to identify an approximate location of the mobile communications device  based on the RXLEV (Received signal level) for the reported measurement beacons, and analytical software can be used to determine the position of the MS based on the RXLEV's from the MS, determining restrict access that the measured signal strength is within a range of the restricted area, and analytical software typically requires some of the following inputs to estimate a mobile's position in a MAS system, i.e., details of beacon placement, transmit power, antenna facing, channel number and BSIC, RF propagation models based on the above when combined with structural models of the site or facility of interest, including such things as placement and materials for walls, ceilings and floors, ducting and any other significant metallic bodies thus obviously teaches positioned correctly and functioning correctly), and 
decide, based on second measurement data received from the second mobile communications device indicative of reception of a beacon signal by the second mobile communications device, whether or not to provide the second mobile communication device with access to a service (i.e., call) of the mobile communications network (see [0010], [0028] – [0031] where Timson teaches that if the measurement data indicates the presence of a beacon signal transmitter within the restricted area and the presence of a beacon signal transmitter in a neighboring area, then the access control entity can decide to allow access to the mobile communications network, wherein the decision to allow access may be performed based on a comparison of the measurement data for beacon signal transmitters within the restricted area and beacon signal transmitters outside of the restricted area).
Timson does not disclose specifically that determine, using first identification data received from a first mobile communications device, that the first mobile communications device is one of the designated test mobile communications devices; determine, using second identification data received from a second mobile communications device, that the second mobile communications device is not one of the designated test mobile communications devices.
In an analogous art, Alamin discloses determine, using first identification data received from a first mobile communications device, that the first mobile communications device is one of the designated test mobile communications devices (see Alamin, [0023] for the system authenticates the signal to determine whether the received signal is a  secondary signal (associated with a guest, thus a designated test device) based at least in part on the code (e.g., a fixed identification (ID) code that uniquely identifies the remote control or transmitter) of the signal); determine, using second identification data received from a second mobile communications device, that the second mobile communications device is not one of the designated test mobile communications devices (see Alamin, [0023] for the system authenticates the signal to determine whether the received signal is a primary signal (associated with a resident) based at least in part on the code (e.g., a fixed identification (ID) code that uniquely identifies the remote control or transmitter) of the signal, the primary signal is associated with a first level of access that permits a user to pass through, the secondary signal is associated with a second level of access that permits a user to pass through the door). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Timson, and have determine, using first/second identification data received from a first mobile communications device/ a second mobile communications device, that the first mobile communications device is one of the designated test mobile communications devices and the second mobile communications device is not one of the designated test mobile communications devices thereby authenticate a proximity of the portable electronic device to the secured area based on signal level (which is related with the Timson’s teaching) such that permits access or restricts access on the secured area, as discussed by Alamin (see Alamin, [0023]). 
Regarding claims 2 and 12, Timson in view of Alamin disclose the first measurement data comprises a measured signal strength of the beacon signal received by the first mobile communications device; and determining whether said one of the one or more transmitters is positioned correctly and functioning correctly comprises determining that the measured signal strength is within a respective range (see Timson, [0012], [0029] – [0035], [0046] – [0047] for possible to identify an approximate location of the mobile communications device  based on the RXLEV (Received signal level) for the reported measurement beacons, and analytical software can be used to determine the position of the MS based on the RXLEV's from the MS, determining restrict access that the measured signal strength is within a range of the restricted area).
Regarding claims 3 and 13, Timson in view of Alamin disclose the first measurement data comprises an average measured signal strength of the beacon signal received by the first mobile communications device over a plurality of measurements (see Timson, [0035]); and determining whether said one of the one or more transmitters is positioned correctly and functioning correctly comprises determining that the average measured signal strength is within a respective range (see Timson, [0029] – [0035], [0046] – [0047]).
Regarding claims 5 and 15, Timson in view of Alamin disclose wherein the designated test mobile communications devices are arranged to transmit measurement data within respective measurement reports (see Timson, [0038], [0046], [0047]).
Regarding claims 6 and 16, Timson in view of Alamin disclose wherein the designated test communications devices are arranged to provide measurement data to the access control entity in accordance with a predetermined schedule (i.e., Measurement Reporting period as 480 ms) (see Timson, [0039]).
Regarding claim 10, Timson in view of Alamin disclose a home location register, HLR, arranged to store subscription information for each of the designated test mobile communications devices, wherein the wherein the access control entity is arranged to determine that the first mobile communications device is one of the designated test mobile communications devices by comparing the first identification data received from a first mobile communications device with subscription information stored in the HLR (see Timson, [0035], [0041]).


Allowable Subject Matter
6.	Claims 4 and 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645